Case 18-24937-GLT            Doc 32     Filed 12/02/19 Entered 12/02/19 15:56:42                  Desc Main
                                        Document     Page 1 of 5


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                            : Bankruptcy No. 18-24937-GLT
                                                  :
JUDY I. SANKEY                                    : Chapter 7
                                                  :
                            Debtor                :
                                                  :
   Natalie Lutz Cardiello, Trustee                :
                                                  :
          Movant                                  :
                                                  :
     v.                                           :
                                                  :
  United States of America, Internal              :
  Revenue Service; Commonwealth of                :
  Pennsylvania, Department of Revenue;            :
  Butler County; City of Butler; Butler Area      :
  School District; Butler County Tax Claims       :
  Bureau; PHH Mortgage Corporation; and           :
  United States of America, Dept. of              :
  Housing and Urban Development                   :
                                                  :
           Respondents                            :




                               EXPEDITED
              MOTION TO SELL REAL ESTATE FREE AND CLEAR
 OF THIRD PARTY INTERESTS, LIENS, CLAIMS, CHARGES AND/OR ENCUMBRANCES

         AND NOW COMES Natalie Lutz Cardiello, Trustee, by and through her attorney, Natalie Lutz
Cardiello, Esquire, and files this Expedited Motion to Sell Real Estate Free and Clear of Third Party
Interests, Liens, Claims, Charges and/or Encumbrances, and respectfully represents as follows:
          1. Debtor filed a voluntary petition on December 29, 2018.
          2. Natalie Lutz Cardiello is the duly appointed and qualified Trustee in this matter.
        3. Debtor is the owner of real property located at 200 8th Avenue, Butler, PA 16001 (Instrument
No. 201205150013939; Tax ID No: 563-42-109) (“Real Property”). No person other than the Debtor has
an ownership interest in the Real Property, and no exemption in the property has been claimed by the
Debtor.

       4. This Court has jurisdiction pursuant to 28 U.S.C. §1334, and this is a core proceeding within
the meaning of 28 U.S.C. §157.

        5. Respondent, United States of America, Internal Revenue Service (“Internal Revenue
Service”), is a governmental entity. The Internal Revenue Service holds no known liens against the Real
Property.
Case 18-24937-GLT           Doc 32     Filed 12/02/19 Entered 12/02/19 15:56:42                   Desc Main
                                       Document     Page 2 of 5



        6. Respondent, Commonwealth of Pennsylvania, Department of Revenue (“Department of
Revenue”), is a governmental entity. The Department of Revenue holds no known liens against the Real
Property.

         7. Respondent, Butler County, is a governmental entity. Butler County holds no known liens
against the Real Property other than current and/or past due real estate taxes due with respect to the Real
Property.

         8. Respondent, City of Butler, is a governmental entity. City of Butler holds no known liens
against the Real Property other than current and/or past due real estate taxes due with respect to the Real
Property.

         9. Respondent, Butler Area School District, is a governmental entity. Butler Area School
District holds no known liens against the Real Property other than current and/or past due real estate taxes
due with respect to the Real Property.

        10. Respondent, Butler County Tax Claims Bureau, is a tax collection agency. Butler County
Tax Claims Bureau holds no known liens against the Real Property other than as agent for the collection
of current and/or past due real estate taxes due with respect to the Real Property.

        11. Respondent, PHH Mortgage Corporation (“PHH Mortgage”), is a mortgage finance company
holding a first mortgage on the Real Property.

        12. Respondent, United States of America, Dept. of Housing and Urban Development (“HUD”),
is a governmental agency holding a second mortgage on the Real Property

        13. Based on a Title Commitment provided to the Trustee, the liens and encumbrances against
the Estate’s interest in and to the said Real Property in the order of their priorities are as follows, to wit:
            (a) Current and past due taxes due to Butler County, City of Butler, Butler Area
        School District, and Butler County Tax Claims Bureau (as agent).
             (b) A mortgage in favor of Butler Armco Employees Credit Union in Instrument
        No. 201205150013940 in the amount of $80,750 dated May 15, 2012 and recorded on
        May 15, 2012 in the Office of the Recorder of Deeds of Butler County, which mortgage
        was assigned to PHH Mortgage in Instrument No. 201206190017325 dated May 16, 2012
        and recorded on June 19, 2012.
             (c) A mortgage in favor of Home Loan Investment Bank, FSB in Instrument No.
        201306200017886 in the amount of $19,157 dated April 10, 2013 and recorded on June
        20, 2013 in the Office of the Recorder of Deeds of Butler County, which mortgage was
        assigned to the United States of America, US Department of Housing and Urban
        Development in Instrument No. 201904030005832 dated March 20, 2019 and recorded
        on April 3, 2019.
         14. The scheduling of a party herein as a lien holder and/or interest holder, including but not
limited to being scheduled as the holder of a lien, statutory, judicial or consensual, is without prejudice to
the rights of the Trustee/Estate, and/or any party in interest to challenge the validity, extent, and/or
priority thereof, and/or to challenge the claim as to the debt, and/or the amount alleged due and owing
thereon.
Case 18-24937-GLT          Doc 32      Filed 12/02/19 Entered 12/02/19 15:56:42                  Desc Main
                                       Document     Page 3 of 5


       15. The Trustee has received an offer to purchase the Real Property from Vincent Gazzo and
Brenna Crawford, for a sale price of $70,500. A copy of the Agreement of Sale is attached hereto as
Exhibit “A”.

        16. To the best of the Trustee’s knowledge, information and belief, and based on the certification
contained in the “AS IS, WHERE IS” Addendum to Agreement of Sale signed by the proposed
purchasers, the proposed purchasers have no relationship with the Debtor.

        17. The Trustee believes that the value of the Real Property is approximately $70,500, based
upon the current real estate market and offers received by the Trustee.

       18. This is a “short sale” as the amount of the mortgage(s) on the Real Property is higher than the
market value of the Real Property.

        19. The purchase price and other terms of the sale were negotiated with the assistance of BK
Global, the employment of which was previously approved by this Honorable Court.

       20. The sale is contingent upon PHH Mortgage and HUD approving the short sale, which
approvals were sought and granted.

        21. PHH Mortgage has agreed to pay $5,000 to the Bankruptcy Estate in connection with the sale
of the Real Property.

         22. The Trustee believes and therefore avers that the best interests of this Estate and its creditors
will be served by this Court, pursuant to 11 U.S.C. §363(b), authorizing the sale of said Real Property,
free and clear of all third party interests, liens, claims, charges and/or encumbrances against the same,
specifically including but not limited to all liens and/or encumbrances, including but not limited to those
of all parties named as Respondents hereto, including but not limited to the statutory, mortgage, and/or
judicial liens of the Respondents hereto as set forth above, excepting only those rights of way, easements
and restrictions of record or as are apparent from an inspection of the Real Property.

         23. The Real Property will be sold free and clear of all liens and/or encumbrances (judicial,
statutory and consensual), security interests, claims, charges and interests, including ownership interests,
all of which shall be divested from the Real Property, excepting only easements and rights of way, as well
as restrictions, exceptions, reservations, and covenants of record and/or as an inspection of the Real
Property would disclose.

        24. The sale of the Real Property shall be a sale of the Real Property in “AS IS”, “WHERE IS”
condition, without representations or warranties of any kind whatsoever, and the participation of the
purchaser in the sale process shall constitute an agreement and representation that the purchaser has
inspected the Real Property, and is purchasing the same solely on the basis of such inspections, and not as
the result of any representation of any kind whatsoever by the Estate/debtor, or its/his/her agents, except
as otherwise set forth herein.

         25. To assure that the sale is a sale for the market value of the Real Property, higher and/or better
offers for said realty will be accepted at the time of hearing on the sale of said realty (said higher offers
being made in increments of $500.00), pursuant to §363(b), and the sale to the maker of the highest and
best offer should be approved, authorized and confirmed.
Case 18-24937-GLT          Doc 32      Filed 12/02/19 Entered 12/02/19 15:56:42                  Desc Main
                                       Document     Page 4 of 5


        26. The Trustee believes and therefore avers that the aforesaid method of sale is fair and
reasonable, and in the best interest of this Estate, and that a higher and better price would not be obtained
through continued marketing of the Real Property.

         27. In order to bid at the sale hearing, a prospective bidder must place a deposit of $1,500 in
escrow with the Trustee and provide evidence of his or her ability to pay the balance of the purchase price
at the time of closing, either in the form of a letter from a bank indicating that the proposed purchaser has
the required funds on hand, a mortgage commitment letter, or similar documentation acceptable to the
Trustee. Such deposit and documentation are due no later than three (3) business days prior to the day of
the sale hearing. Closing shall occur on or before ten days from the date the Order of Sale becomes final,
TIME BEING OF THE ESSENCE, with all such payments to be via certified check, cashier’s check, or
such other forms of assured and guaranteed payment as may be acceptable to the Trustee’s counsel.
Possession shall be delivered at closing.

        28. In the event of the failure of the purchaser to remit payment in full within the required time
frame, (or such extensions, not to exceed 30 days as the Trustee, in her sole and exclusive discretion, may
accord to the purchaser) the Trustee may, at her option, declare a default, retain the deposit for the benefit
of the Estate, and resell the Real Property, in which case the purchaser shall be liable for any deficiency,
unless such inability to close is the result of the inability of the Trustee/Estate to have complied with the
terms of the sale confirmation Order. The Trustee is hereby authorized (but not required) to sell the Real
Property to the next highest bidder, and so on, in order to liquidate the Real Property for the benefit of the
Estate.

        29. Title shall be conveyed by Trustee’s Special Warranty Deed, and the Trustee is, pursuant to
§363(b), specifically accorded the authority to convey the Real Property described above, together with
related rights of way and easements, under and subject to the existing rights of way, restrictions and
easements, if any, as appear of record or as may be apparent from an inspection of the Real Property.

         30. The purchaser shall be deemed to have released any and all claims he/she/they may have
against the Trustee/Estate, or any of them, or that he/she/they may hereafter acquire against them, or
either of them, known and/or unknown, under federal and/or state law, for any environmental liability or
claim, including but not limited to “CERCLA” or any similar statutes arising out of conditions in, on, or
about the Real Property so purchased.

        31. The Trustee has not given nor been given any consideration for her agreement hereto except
as herein set forth.

        32. The proceeds to the bankruptcy estate shall be used as follows, to wit:

                (a) to pay the costs of sale, specifically including but not limited to advertising,
        printing, mailing and notice fees; and

                (b) to pay the Trustee’s fees and Trustee’s counsel fees (which fees shall be
        reserved for but not paid out until such fees are approved by the Court for payment after
        motion duly filed seeking such approval and authorization for payment);

All remaining funds shall be held by the Trustee pending further Order of this Court.
Case 18-24937-GLT         Doc 32     Filed 12/02/19 Entered 12/02/19 15:56:42               Desc Main
                                     Document     Page 5 of 5


                               BASIS FOR EXPEDITED HEARING

        33. The need for an expedited hearing has not been caused by any lack of due diligence on the
part of the Trustee, but has been brought about solely by the circumstances of this case. The Real
Property is not winterized and the short sale approval granted by PHH Mortgage expires on December 20,
2019.

        WHEREFORE, the Trustee prays this Honorable Court enter an Order authorizing this sale on the
terms and conditions stated herein, and grant such other and further relief as it deems just and proper.

Dated: December 2, 2019                             Respectfully submitted,



                                                    /s/Natalie Lutz Cardiello
                                                    Natalie Lutz Cardiello, Esquire
                                                    PA ID# 51296
                                                    107 Huron Drive
                                                    Carnegie, PA 15106
                                                    ncardiello@comcast.net
                                                    (412) 276-4043
